

EXHIBIT 10.1
 
 
August 3, 2011
 


 
Brian Lawrence
CFO & Senior VP
Winland Electronics, Inc.
1950 Excel Drive
Mankato, MN  56001


 
Re:
Acknowlegment of Default

 
Agreement to Waiver of Default



To Whom It May Concern:


Reference is made to that certain Term Loan Agreement dated as of September 30,
2004 and Addendum to Term Loan Agreement and Note dated September 30, 2004 by
and between Windland Electronics, Inc  ( “Borrower”) and U.S. Bank National
Association (“Bank”) both dated September 30, 2004 (as the same may have been
amended, restated or otherwise modified from time to time, the “Loan Agreement”)
under the terms of which Bank extened a term loan to Borrower (the
“Loan”).   The Loan and Borrowers obligations under the Loan Agreement and to
repay the Loan are secured by that certain Mortgage, Security Agreement and
Assignment of Rents and Leases dated Sept 30, 2004 executed by Borrower and
recorded on October 5, 2004 as Document No. T84022 with the Register of Titles
in and for Blue Earth County, Minnesota (the “Mortgage”).  The property
described in the Mortgage is referred to in this letter/agreement as the
“Property”.   Capitalized terms used but not otherwise defined in this
letter/agreement (this “Letter Agreement”) shall have the meanings assigned to
them in the Loan Agreement, unless the context shall otherwise require.
 
The Loan Agreement requires Borrower to maintain a Cash Flow Coverage Ratio of
at least 1.25 to 1.00 as of the end of each fiscal year of Borrower.  Borrower’s
fiscal year end is December 31.   As of December 31, 2010, Borrower’s Cash Flow
Coverage Ratio was -4.45 to 1 which is less than required, resulting in a
default under the Loan Agreement (the “Existing Default”).
 
Borrower acknowledges that Borrower is in violation of  its Cash Flow Coverage
Ratio requirement  for December 31, 2010, the Existing Default exists and Bank
has the right to accelerate Borrower’s obligations to Bank.  Borrower requests
that Bank waive the Existing Default and not exercise Bank’s remedies as the
result of the Existing Default.
 

 
 

--------------------------------------------------------------------------------

 
Winland Electronics Inc.
August 3, 2011
Page 2
 
Bank is willing to waive the Existing Default provided  Borrower comply with the
following conditions to waiver (collectively, the “Conditions to Waiver”);
 
a.           On or before August 1, 2011, Borrower shall offer Property to
Nortech Systems (“Nortech”) under the terms of Nortech’s lease or agreement
requiring Borrower to offer the Property and obtain confirmation from Nortech
that Nortech will exercise or waive Nortech’s option to purchase the Building
and provide a copy/confirmation of the same to Bank upon request;


b.           On or before August 15, 2011, if Nortech has declined to purchase
the Property, Borrower shall have identified and engaged a reputable broker
experienced in marketing and selling properties similar to the Property (the
“Broker”) to list the Property, advise Bank of the identity of Broker and
provide a copy of any listing/sales agreement upon request;


c.           On or before September 1, 2011, Borrower shall have the Property
actively listed for sale and on the market with/through Broker and provide
evidence of the same to Bank by September 1, 2011;


d.           No other event of default occurs or exists under Loan Agreement,
Mortgage or any other document or agreement evidencing or supporting the Loan as
of Effective Date, as hereinafter defined, and


e.           Borrower shall have delivered a copy of the this letter/agreement
properly executed by Borrower and bearing Borrower’s original signature
acknowledging Borrowers understanding and agreement with the term of this
letter/agreement and  certifying that all of the Conditions to Effectiveness
have been fully and timely complied with.


Provided that Borrower is in full compliance with all of the Conditions to
Waiver, no later than September 2, 2011 (the “Effective Date”), Bank hereby
waives the Existing Default as of the Effective Date (the “Limited Waiver”)
without further notice to Borrower.


Borrower agrees that the Limited Waiver shall be limited to the precise meaning
of the words as written herein and shall not be deemed (i) to be a consent to
any waiver or modification of any other term or condition of the Loan Agreement
or (ii) to prejudice any right or remedy that Bank may now have or may in the
future have under or in connection with the Loan Agreement, Mortgage or any
other document or agreement executed in connection with the Loan (collectively
the “Loan Documents”) or with respect to other defaults or events of
default.  Borrower acknowledges and agrees that the Limited Waiver is provided
by the Bank as a financial accommodation to Borrower.  Except as expressly set
forth in this Letter Agreement, the Limited Waiver shall not alter, affect,
release or prejudice in any way any of Borrower’s obligations under the Loan
Documents.  The Limited Waiver shall not constitute a waiver by Bank of any
other default or event of default, if any, under the Loan Documents and shall
not be and shall not be deemed to be a course of action with respect thereto
upon which Borrower may rely in the future and Borrower hereby expressly waives
any claim to such effect.


Bank and Borrower each acknowledge and affirm that this Letter Agreement is
hereby ratified and confirmed in all respects and all terms, conditions and
provisions of the Loan Docuemnts, except for Borrower’s obligation to be in
compliance with the covenant the created the Existing Default, shall remain
unmodified and in full force and effect.  This Letter Agreement shall be binding
upon and inure to the benefit of Borrower and Bank and their respective
successors and assigns, The validity, construction and enforceability of this
Letter Agreement shall be governed by the internal law of the State of Minnesota
without regard to conflict of law principles.  Any amendment, modification or
waiver of any provision of this Letter Agreement shall not be effective unless
the same shall be in a writing and signed by Bank and Borrower.  This Letter
Agreement may be executed by the parties hereto in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
either of the parties hereto may execute this Letter Agreement by signing any
such counterpart.   The agreements of the Bank set forth in this Letter
Agreement shall only become effective upon delivery to the Bank of an executed
counterpart of this Letter Agreement by Borrower.
 
Borrower hereby represents that on and as of the Effective Date and after giving
effect to this Letter Agreement (a) all of the representations and warranties
contained in the Loan Agreement are true, correct and complete in all respects
as of the date hereof as though made on and as of such date, except for changes
permitted by the terms of the Loan Agreement, and (b) there will exist no
default or event of default under any of the Loan Documents as of the Effective
Date other than the Existing Default which is the subject of the Specific
Wiaver.
 
Please confirm the Borrower’s agreement with the foregoing by executing and
dating this letter in the space provided below.
 
Very truly yours,


U.S. BANK NATIONAL ASSOCIATION


By: /s/ Craig L. Smith
       Craig L. Smith
Its:  Vice President

 

--------------------------------------------------------------------------------

 
Winland Electronics Inc.
August 3, 2011
Page 3

Accepted and Agreed:
 
The terms and conditions of this Letter Agreement are acknowledged, agreed to
and excepted and Borrower represents and warrants that Borrower is in full
compliance with Conditions to Waiver as of the Effective Date.
 
Windland Electronics, Inc.
(a Minnesota corporation)




 
By: /s/  Brian D.
Lawrence                                                                                     Dated:  August
30, 2011
      Brian D. Lawrence
Its: CFO & Senior VP
 
 


 


 

 
 

--------------------------------------------------------------------------------

 
